Citation Nr: 0405357	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The appellant has served in the Alabama Army National Guard 
for years, including on active duty for training from January 
1981 to April 1981, and in April 2000.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO has characterized the issue on appeal as entitlement 
to service connection for hearing loss, but the appellant's 
appeal actually encompasses the two issues noted on the title 
page of this decision.  This is so because the RO previously 
denied the appellant's initial claim for service connection 
for hearing loss of the right ear in August 2000 and October 
2000, and those decisions are final.  The appellant must 
therefore submit new and material evidence to reopen the 
previously denied claim.  The Board acknowledges that, in a 
statement of the case issued in February 2003, the RO 
reopened the appellant's claim and then denied it on its 
merits.  However, the matter of whether new and material 
evidence has been received to reopen a claim is material 
legal issue that the Board is required to address on appeal 
even when an agency of original jurisdiction reopens and 
denies the claim on its merits.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  

The Board addresses the issue of entitlement to service 
connection for hearing loss of the left ear in the Remand 
section of this decision.  By remanding, the Board transfers 
the appellant's case to the RO via the Appeals Management 
Center (AMC), in Washington, DC, after which VA will notify 
the appellant and his representative if they are required to 
take further action. 




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim for service connection for right ear 
hearing loss and explained to him who was responsible for 
submitting such evidence.  

2.  The RO denied the appellant entitlement to service 
connection for hearing loss of the right ear in a rating 
decision dated October 2000.

3.  The RO notified the appellant of the October 2000 
decision and of his appellate rights with regard to that 
decision, but the appellant did not appeal that decision to 
the Board.  

4.  The evidence received since October 2000 was not 
previously submitted to agency decisionmakers, is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's October 2000 rating decision, in which the RO 
denied entitlement to service connection for hearing loss of 
the right ear, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss 
of the right ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the appellant is 
entitled to a reopening of his previously denied claim of 
entitlement to service connection for hearing loss of the 
right ear.  

A.  Development of Claim 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The United States Court of Appeals for 
Veterans Claims (Court) has since mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In this case, after the appellant filed his claim to reopen 
in December 2001, the RO did not provide the appellant the 
new provisions of the VCAA.  Moreover, although the RO 
notified the appellant of the evidence needed to substantiate 
his claim in a statement of the case issued in February 2003, 
it did not explain to him who was responsible for submitting 
such evidence.  Regardless, given the favorable outcome of 
the Board's decision to reopen the previously denied claim, 
explained below, the appellant is not prejudiced by the 
Board's decision to proceed in adjudicating whether new and 
material evidence has been received.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


B.  Analysis of Claim

The RO previously denied the appellant's claim of entitlement 
to service connection for hearing loss of the right ear in 
rating decisions dated August 2000 and October 2000.  The RO 
based its last denial on findings that there was no evidence 
that the appellant suffered acoustic trauma during summer 
camp in the Army National Guard, and no evidence associating 
right side hearing loss to an incident that occurred during 
summer camp.  The RO considered the appellant's service 
medical and personnel records, private treatment records, and 
written statements of fellow Army National Guardsman, the 
appellant and his representative.  In a letter dated the same 
month, the RO notified the appellant of the rating decision 
and of his appellate rights with regard to that decision, but 
the appellant did not appeal the decision to the Board.  The 
October 2000 decision is thus final.  38 U.S.C.A. § 7105 
(West 2002). 

The appellant attempted to reopen his claim for service 
connection for hearing loss of the right ear by written 
statement received in December 2001.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's October 2000 rating decision 
includes the appellant's service medical and personnel 
records, private treatment records, copies of photographs, 
written statements of the appellant and his representative 
and the appellant's hearing testimony.  With the exception of 
some of the appellant's service medical and personnel records 
and private treatment records, the Board finds that this 
evidence is new as it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  

The Board also finds that this evidence is material because, 
by itself or when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  The newly submitted evidence, 
specifically, written statements received at the RO in 
January 2001 and February 2001, and an attached prescription 
form signed by a private physician, reflects that the 
appellant had Rocky Mountain Fever in December 2001, which he 
claims he and three other physicians recently realized 
developed during a period of active duty for training 
secondary to multiple tick, mite, ant and other bug bites.  
Allegedly, this disease developed into Bell's Palsy and 
otitis media, which in turn caused the appellant's right ear 
hearing loss.  The appellant's assertion that physicians 
recently related his right ear hearing loss to a period of 
active service is not inherently false or untrue; therefore, 
it is presumed credible for the purposes of reopening this 
claim.  The absence of evidence of a relationship between the 
appellant's right ear hearing loss and service was one of the 
bases of the RO's previous denial of the appellant's claim.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the appellant's previously 
denied claim of entitlement to service connection for hearing 
loss of the right ear.  It may not, however, decide this 
claim before VA undertakes additional development.  


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
hearing loss of the right ear is reopened, and to this extent 
only, granted.


REMAND

The appellant asserts that he is entitled to service 
connection for hearing loss of both ears.  Additional 
development is necessary before the Board can decide these 
claims.

As previously indicated, on November 9, 2000, the President 
signed into law the VCAA.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the issues decided 
herein.  The VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  In this case, VA has not yet satisfied its 
duties to notify and assist the appellant.

First, there is relevant evidence that is outstanding and 
needs to be secured.  During his June 2003 hearing, the 
appellant indicated that he was on active duty for two and a 
half months in 2001, when personnel from the Air Force sent 
him to the University of Birmingham and/or the University of 
Auburn at Montgomery for a hearing test.  Tr. at 8.  Records 
of this visit or visits are not in the claims file.  Inasmuch 
as they might be pertinent to the appellant's claims, the RO 
should secure then on remand.  Initially, however, the RO 
should seek clarification from the appellant regarding the 
name(s) of the facility(ies) to which he was sent in 2001, 
and the months he visited there. 

Second, as previously indicated, since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Thus far, the RO has not 
provided the appellant the information required to satisfy 
the VCAA.  Accordingly, on remand, the RO should do so.  

This case is REMANDED for the following development:

1.  VA should contact the appellant and 
request him to provide the complete 
names, addresses and dates of treatment 
of the medical facilities to which the 
Air Force sent him in 2001.  

2.  After securing the necessary 
authorization, VA should request, obtain 
and associate with the claims file all 
records of the appellant's treatment at 
the facilities identified.  If any 
pertinent records are unavailable, VA 
should document this fact in the record.  

3.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A).  Such action should include 
informing the appellant of the evidence 
needed to support his claims, including 
competent medical evidence relating his 
hearing loss to a period of active duty 
for training, and indicating whether the 
appellant should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.

4.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the appellant's claims based 
on all of the evidence of record, 
including that which was submitted 
directly to the Board in June 2003, with 
a waiver of RO initial consideration.  If 
VA denies either benefit sought on 
appeal, it should provide the appellant 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to obtain additional medical 
information and afford the appellant due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The appellant is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).
 
The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



